Citation Nr: 0924346	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-39 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a genitourinary 
condition, claimed as a bladder condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied entitlement to the 
benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Jackson, Mississippi in 
June 2007 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
October 2007 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The Veteran reports experiencing frequent or painful 
urination and venereal disease prior to military service.

2.  An expert medical opinion finds that the Veteran's 
urethral stricture and resulting prostatitis pre-existed 
military service and were most likely unaffected by  that 
service.  

3.  An expert medical opinion finds that the Veteran's 
current prostate condition and erectile dysfunction are not 
attributable to his military service.  




CONCLUSION OF LAW

A genitourinary condition, claimed as a bladder condition, 
was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004, the agency of original 
jurisdiction (AOJ) provided notice to the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for service connection for a bladder condition; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide. 

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in November 2007.  Although 
this notice was delivered after the initial denial of the 
claim, the AOJ subsequently readjudicated the claim based on 
all the evidence in the September 2008 Supplemental Statement 
of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available medical 
treatment records have been secured.  The Veteran has been 
medically evaluated and medical opinions have been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for a genitourinary 
condition, claimed as a bladder condition, which he contends 
is attributable to military service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir., 2004).  If the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection rather than for 
service-connected aggravation.  Id.  Under 38 C.F.R. 
§ 3.304(b)(1), a history alone does not constitute a notation 
for purposes of the presumption.  However, it will be 
considered with other clinical observations made at the time 
of the examination.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2008).

In the present case, the Veteran reported a history of 
frequent or painful urination and venereal disease prior to 
induction to military service in June 1965.  The examining 
physician notes that the Veteran complained of dysuria, or 
painful urination at age 16, and had a positive culture for 
gonorrhea.  He was treated with penicillin.  See Dorland's 
Illustrated Medical Dictionary  592, (31st ed. 2007) 
(defining dysuria); see also Neil M. Davis, Medical 
Abbreviations: 28,000 Conveniences at the Expense of 
Communication & Safety 119 (13th ed. 2005)(showing "GC" 
interpreted as gonococci or gonorrhea).  The remainder of the 
physician's handwritten summary is illegible.  However, upon 
induction examination on June 10, 1965, the Veteran's 
genitourinary system was evaluated as normal.  Service 
treatment records.  

Approximately 18 days after his induction examination, the 
Veteran requested treatment for a burning sensation while 
urinating.  At that time he again reported a history of 
painful urination for the prior four years and a history of 
gonorrhea.  A diagnosis of rule out urethral stricture was 
rendered.  The Veteran continued to seek treatment for 
urinary and prostate symptoms throughout his service.  Upon 
separation examination in May 1967, the examiner notes 
successfully treated gonorrhea in 1966, but no other 
genitourinary disorder is identified.  Id.  

A VA genitourinary examination was conducted pursuant to 
Board remand instructions in July 2008, in part to determine 
whether the Veteran's pre-existing condition was aggravated 
by service.  Upon examination, the Veteran reported blunt 
trauma to his penis by falling on a chair at the age of 15, 
after which he began urinating with a split stream.  The 
examiner found this lay history to be consistent with the 
diagnosis of urethral stricture.  The Veteran also reported 
an untreated sexually transmitted disease prior to service.  
The examiner summarizes the  
Veteran's reports of treatment during service, and the 
genitourinary treatment documented in the service treatment 
records.  The examiner further indicates that subsequent to 
service the Veteran was diagnosed with BPH, or benign 
prostatic hypertrophy in September 2006.  The Veteran also 
reported experiencing erectile dysfunction since coronary 
artery bypass surgery in 1999.  Ultimately, the examiner 
diagnosed status post treatment for stricture prior to 
military service, benign prostatic hypertrophy, and erectile 
dysfunction.  VA examination, July 2008.  

Due to the overlapping nature of the diagnosed conditions and 
related genitourinary symptoms, to include onset of those 
symptoms reported both prior to and many years after military 
service, the Board requested an additional expert medical 
opinion for clarification regarding the nature and etiology 
of the Veteran's genitourinary conditions.  In April 2009, a 
VA staff urology service physician reviewed the Veteran's 
claims file, to include service treatment records and post-
service medical records, and opined that the evidence shows 
that the Veteran's urethral stricture and prostatitis were 
likely present prior to admission to service.  This opinion 
was based upon the Veteran's own lay history of urethral 
trauma and untreated gonorrhea prior to service.  VA expert 
medical opinion letter, April 2009.  

Additionally, the expert opinion states that the symptoms of 
prostatitis were noted prior to admission and that these 
symptoms could be related to chronic obstruction from 
urethral stricture.  The opining physician explicitly finds 
that the medical and competent lay evidence shows that both 
acute prostatitis and stricture disease had a pre-service 
onset.  The physician opines that these conditions were most 
likely unaffected by the Veteran's military service.  Id.  
This opinion is in concurrence with the July 2008 VA 
examiner's opinion which stated that it is less than likely 
that the Veteran's urethral stricture increased in severity 
during military service, and that it would be mere 
speculation to state that the pre-existing condition was 
worsened as a result of military service.  VA examination, 
July 2008.  

The medical expert and July 2008 VA medical opinions are 
credible because they are based on a thorough review of the 
claims file, the Veteran's competent lay history, and 
available treatment records, and the physicians offered a 
reasonable medical basis for their conclusions.  Absent 
credible evidence to the contrary, the Board is not in a 
position to further question the results of the examination 
and subsequent review.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  As such, the Board finds clear and unmistakable 
evidence that the Veteran's genitourinary condition, to 
include prostatitis and urethral stricture, existed prior to 
the Veteran's acceptance and enrollment in military service, 
and were not aggravated by such service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002). 

As a final note, resolving all reasonable doubt in the 
Veteran's favor, and pursuant to recent case law, the Board 
considered the Veteran's diagnosed genitourinary conditions 
of benign prostatic hypertrophy and erectile dysfunction to 
be included in the Veteran's claim for service connection for 
a "bladder condition" as they are generally related to the 
same bodily function, i.e. the urinary system, if not the 
bladder itself.  Brokowski v. Shinseki, 2009 WL 1586901 (Vet. 
App.) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(stating that, when determining the scope of a claim, the 
Board must consider "the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim").  Nonetheless, the expert medical opinion finds 
that erectile dysfunction and BPH had clinical onset over 
three decades after discharge from active duty service, in 
1999 and 2006 respectively.  The opining physician stated 
that BPH is a common age-related condition, and that the 
Veteran's medical records suggest that his erectile 
dysfunction is more likely related to micro vascular disease 
of the penis as evidenced by onset concurrent with coronary 
artery bypass surgery, both occurring many years after 
discharge from military service.  The reviewing physician 
finds that these conditions are not attributable to the 
Veteran's military service as they were not incurred in or 
aggravated by that service.  








	(CONTINUED ON NEXT PAGE)
In sum, the Board has broadly construed the Veteran's claim 
and considered all possible theories of entitlement for 
service connection for a genitourinary condition.  However, 
in the absence of medical evidence that a currently diagnosed 
genitourinary disability is attributable to military service, 
whether through incurrence or aggravation, service connection 
is not warranted.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  


ORDER

Service connection for a genitourinary condition, claimed as 
a bladder condition, is denied.  




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


